DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on March 31, 2006 has been entered and made of record.
	Claims 3, 8 are canceled.  
	Claim 16 is new claim.
	Claims 1- 2, 4- 7, 9 – 16, are pending in the application.
Response to Argument
3.	Applicant’s arguments, see page 6 - 8,  of the remarks, filed 9/27/21, with respect to claims 1, 2- 7, 10-15   have been fully considered and are persuasive.  Applicant’s arguments see page 6- 8 of the remarks, filed 9/27/21 , with respect to the rejection of claims 1, 3- 7, 10-15  under 102 (a)(1), claim 2 rejection under 103  rejection have been fully considered and are persuasive. Therefore, the new prior art is applied to amended claims.  However, upon further consideration, a new ground(s) of rejection is made in view of Papanicolopoulos et al., (US 5,428,657). 





Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4- 7, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Belk et al., (US. 6,198,834), in view of Papanicolopoulos et al., (US 5,428,657). 
As to claim 1, Belk discloses an electronic apparatus comprising:
at least one processor ( note, a processor is a part of a computer  CPU  that interprets  commands and  performs the processes  corresponds to processor,  column 4, lines 20- 21) ; and 
a memory  configured  to store a program that ( note, memory refers to processes that are used to store, acquire, retain , and later retrieve information , storage device  fig 1, element 20 stores program , column 4, lines 10- 11) , when executed by the at least one processor, cause the at least one processor ( column 8, lines 7- 24) to function as;  

an analysis unit configured to receive light reflected from food to be analyzed and perform an analysis of spectral data by using the parameter selected by the selection unit, the spectral data indicating spectral intensities (column 4, lines 1-13, 14-38                     ) of a plurality of spectral components (fig 1 element 26 illumination system, column 3, lines 61-67, column 5, lines 62- 67)
wherein the selection unit is configured to select any one of the plurality of parameters based on at least any one of a type of the food to be analyzed, a demanded accuracy of the analysis, and processing to be performed after the analysis (column 4, lines 39-51, column 8, lines 17-21, 50-67, column 9, lines 1-25, 38-67, column 10, lines 1-11, 15-25).
Bell fails to teach wherein the food to be analyzed is meat, and wherein the analysis unit is configured to discriminate at least any one of cartilage, tendon, and sinew included in the meat to be analyzed, by performing the analysis of the spectral data. 
Papanicolopoulos discloses X- Ray  monitoring system  through screening of a wide variety of materials, they are of particular utility  in the screening of food products, e.g., meat, such as de-boned poultry pieces,  and will be discussed and explained in that context. The system comprises of: 

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified   Bell to include both  analyzed food is meat and the analysis using  Compton scattering (spectral data) give a detectable difference in the Compton scattering between bone, cartilage, and meat. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to have modified Bell by the teaching of Papanicolopoulos in which X-ray interaction monitoring system is used in order to achieve precise and accurate analysis of the content and location of bone and cartilage fragments in pieces of poultry (as suggested by Papanicolopoulos column 2, lines 38- 41). 
As to claim 4, Belk discloses the electronic apparatus according to claim 1, wherein the analysis unit is configured to output an analysis result based on at least either an area of regions discriminated to be a same part or a degree of distribution of the regions discriminated to be the same part (column 8, lines 59-67, column 9, lines 1-25, column 10, lines 1-56).

As to claim 6, Belk  discloses the electronic apparatus according to claim 5, wherein the selection unit is configured to select any one of the plurality of parameters based on a place of production of the mea ( column 8, lines 59-67, column 9, lines 1-25, column 10, lines 1-56) .
As to claim 7, Belk discloses the electronic apparatus according to claim 1, wherein the selection unit is configured to select any one of the plurality of parameters based on a processing process to be performed on the meat to be analyzed after the analysis by the analysis unit (column 8, lines 59- 67, column 9, lines 1-25, column 10, lines 1-56).
As to claim 11, Belk discloses the electronic apparatus according to claim 1, wherein the analysis unit is configured to perform the analysis focusing on a specific spectral component, based on the parts of meat ( column 3, lines 56-67, column 4, lines 1-9, 63-67, column 5 lines 10-39) .
As to claim 12, Belk discloses the electronic apparatus according to claim 1, wherein at least any one of the type of the food to he analyzed, the demanded accuracy of the analysis, and the processing to be performed after the analysis is set by a user ( column 4, lines 40-51).
control unit  configured to control an  illumination source to irradiate the food to be analyzed ( fig 1, illumination  system 26, light emitted device a source of energy impinge on the sample of meat for measurement in the parts of the energy  spectrum and data processing unit 16, column 6, lines 24- 38); and a generation unit configured to receive the light that is irradiated by the illumination unit  and reflected from the food to be analyzed (column 4, lines 52- 62, column 8, lines 13- 21 ) , and to generate the spectral data. (see fig 1, element 26, illumination of the meat see column 5, lines 27- 38). 
Regarding claim 14, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.
As to claim 15, Belk discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute the control method according to claim 14 (see para 84 and 86).
As to claim 16, Papanicolopoulos discloses the electronic apparatus according to claim 1, the program causes the at least one processor (fig 1, item 28, column 7, lines 59- 61, column 8, lines 34-39) to further function as: a generation unit configured to receive the light reflected from the food to be analyzed, the light being irradiated by an illumination source, and to generate the spectral data ( fig 2, column 5, lines 45- 54) , and a control unit ( fig 2, item 28 ,processing unit ) configured to control the illumination source ( column 5, lines 45- 54) , wherein the control unit is configured to adjust an amount of light of the illumination source ( column  5, lines 15- 39) based on at least either a moving  .
5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Belk et al., (US. 6,198,834), as applied to above claims  1, 4 - 7, 11-16  in view of  Farkas et al., (US PGPUB NO. 20190293620 ).
	Regarding claim 2, Belk discloses perform a method for predicting the 
palatability of meat, the method comprising: analyzing the image data to 
distinguish at least one area of interest of the meat; analyzing the image data 
corresponding to the area of interest to measure at least one characteristic of 
the lean section based on the image data; and predicting the palatability of 
the meat based on the characteristic. 
	Belk fails to teach machine learning using spectral features. 
	Farkas teaches Machine Learning operation of the present system can identify which spectral features are important to differentiate between biological samples such as food samples.  Such machine learning helps the Classifier to weight specific molecular, compositional components relative to each other for final classification.  Machine learning also trains the expert system which combination of compositional, molecular, or chemical components becomes relevant and potentially important for classification optimization.  Artificial intelligence in the system can establish a strategy where the classification can be optimized for either speed and/or accuracy by filtering most differentiating spectral features and removing the redundant data (see para 0123). 

The suggestion/motivation for doing so would have been  to optimized speed and/or accuracy by filtering most differentiating spectral features and removing the redundant data by the teaching as taught by Farkas  (as suggested by  Farkas see  para 0123). 
Allowable Subject Matter
6.	Claims  9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Park Chan can be reached on 571-272-740909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela C Chawan/
Primary Examiner, Art Unit 2669